Title: From Thomas Jefferson to Sharp Delany, 30 April 1793
From: Jefferson, Thomas
To: Delany, Sharp



Sir
Philadelphia Apr. 30. 1793.

The arrangement taken with respect to sea-letters was that they should be delivered to the collectors of the customs at every port of the US. as the persons who might the most conveniently countersign and deliver them out, and for this purpose that they should be sent from my office to the Commissioner of the revenue to be distributed, as being particularly within his department. Understanding that several vessels were waiting yesterday at this port I took the liberty of troubling you with the passports directly without sending them thro’ the Commissioner of the revenue. He is now supplied with a number and will hereafter be kept in a state of supply.With respect to the fee it is not within my province to decide any thing. A moderate fee seems reasonable, and whether any law prohibits the taking it is a question which it belongs to the gentlemen of the law to decide, at least till the meeting of Congress when this article may be placed regularly on the fee-bill. I am with great esteem Sir Your most obedt. hble servt

Th: Jefferson

